Title: From Thomas Jefferson to Joseph Gilmore, 12 May 1821
From: Jefferson, Thomas
To: Gilmore, Joseph


Sir
Monticello
May 12. 21
Mr Colclaser delivered me the note you left with him. I should not have occasion for constant employment of a person in your line at present however I should be glad to employ  you in putting up a wooden wall at the West end of my large mill instead of the stone one which must be taken down, and in building my sawmill on this side of the river, where also I propose to erect a geered gristmill; but whether immediately or not must depend on my prospects of payment. I should be willing to employ you by the month at the rate you propose, and to pay monthly as we go along, but could not make advances. as the want of my sawmill is so urging that I cannot put off engaging somebody immediately, I shall be glad if you will write me by mail whether you will undertake & execute it without delay. Accept the assurance of my esteemTh: Jefferson